Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-23 rejected under 35 U.S.C. 103 as being unpatentable over Ellis: 20040116088 hereinafter Ell further in view of Schultheis: 20090099919 hereinafter Schul further in view of Svendsen: 20130110772 hereinafter Sven.
Regarding claim 1
Ell teaches:
A method for generating a digital mixtape including a user-defined compilation of a plurality of media content for sharing with another user, the method comprising: 
receiving a user request to generate the digital mixtape from a user (Ell: ¶ 209-216; Fig 35, 36aA-36F: a user invokes the process of figure 35 such as by making a request(s) upon the user interface of figures 36) , the user request 
including information identifying at least one recipient user (Ell: ¶ 209-216; Fig 35, 36aA-36F: a user specifies a name, electronic address, etc. of a recipient user) and a first media content descriptor  (Ell: ¶ 209-216; Fig 35, 36aA-36F: such as a link to a song, radio station, radio show, etc.); 
determining user information of the recipient user (Ell: ¶ 209-216; Fig 35, 36aA-36F: system determines contact information of a recipient such as when an initiating user specifies a name, electronic address, etc. of a recipient user), and tracking the user information including a use history of the users (Ell: ¶ 191; Claims 16, 25); 
determining a first media content item to be included in the digital mixtape based on the first media content descriptor and the user information of the recipient user (Ell: ¶ 209-216; Fig 35, 36A-36F: a user specifies user information of a recipient and a first media content such as a song clip or a metadata link to a song, etc. to send based on the user information and at least a title of ); 
receiving a second media content descriptor from the user (Ell: ¶ 209-216; Fig 35, 36aA-36F: a user determines and specifies a second media content such as a link to radio, song web site, etc.); 
determining a second media content item to be included in the digital mixtape based on the second media content descriptor (Ell: ¶ 209-216; Fig 35, 36aA-36F: a user specifies a second media content to send such as a link to radio, song web site, etc.); 
obtaining at least one user-generated audio recording from the user to be included in the digital mixtape (Ell: ¶ 209-216; Fig 35, 36aA-36F: a user specifies and records a personalized message to provide to the recipient user); 
generating a digital media object data package of the digital mixtape identifying the first and second media content items and the at least one user-generated audio recording (Ell: ¶ 209-216; Fig 35, 36aA-36F: such as by initiation of a send function which delivers an email or other message to a recipient user, the message identifying first, second, etc. media objects and including a user generated recording); and 
providing the recipient user with access to the digital media object data package to play back the first and second media content items and the at least one user-generated audio recording (Ell: ¶ 209-216; Fig 35, 36A-36F: sent message includes links to the first second media content as well as the recorded message).

Ell thus teaches a broadly reasonable interpretation of the claimed digital mix tape and manages a usage history for at least recommendation of advertisements and as such strongly suggests but does not explicitly discuss the sequential nature of assembly by plural users resolving the first, second, etc. content descriptors wherein the collaborators may receive the output of a previous user, nor does Ell explicitly teach operation on a voice interactive device nor generating the mix-tape media structure based on user information including a listening history of the recipient user.

In a related field of endeavor Schul teaches:
A method for generating a sequential playlist including a user-defined compilation of a plurality of media content for sharing with another user (Schul: ¶ 122-143; Fig 4, 7: Abstract: system and method for dynamically compiling a podcast), the method comprising: 
receiving a user request to generate a digital mixtape from a user (Schul: ¶ 122-143, 229-243; Fig 4, 7, 19: a share and/or publish window allows the direction of a user created playlist, podcast, etc. to be shared among other users) including a first media content descriptor (Schul: ¶ 122-143, 206-217, 229-243; Fig 4, 7, 19: a user interface allows one or more media contents represented by descriptors, addresses, etc. thereof to be assembled into a playlist, podcast, etc.); 
determining a first media content item to be included in the digital mixtape based on the first media content descriptor (Schul: ¶ 122-143, 197-204, 206-217, 229-243; Fig 4, 7, 19: a user interface allows one or more media contents represented by descriptors, metadata, addresses, etc. thereof to be assembled into a playlist, podcast, etc. said playlist additionally comprising descriptors, metadata, etc.); 
receiving a second media content descriptor (Schul: ¶ 122-143, 206-217, 229-243; Fig 4, 7, 19: a user interface allows subsequent media contents represented by descriptors, addresses, etc. thereof to be added to a playlist, podcast, etc., said playlist, podcast, etc. comprising the first descriptor, media, etc.); 
determining a second media content item to be included in the digital mixtape based on the second media content descriptor (Schul: ¶ 122-143, 206-217, 229-243; Fig 4, 7, 19: a user interface allows subsequent media contents represented by descriptors, addresses, etc. thereof to be added to a playlist, podcast, etc., said playlist, podcast, etc. comprising the first descriptor, media, etc.);
obtaining at least one user-generated audio recording to be included in the digital mixtape (Schul: ¶ 122-143: system affords user the ability to record a user recording such as a voiceover or narration and include said recording in the playlist, podcast, etc.); 
generating a digital media object data package to be included in the digital mixtape identifying the first and second media content item and the at least one user-generated audio recording (Schul: ¶ 122-143, 185-190; Fig 11: a user edited set of first second, etc. media as well as user generated voiceover, narration, etc. assembled into a podcast and published, shared, forwarded for consumption of other users); and 
providing the recipient user with access to the digital media object data package to play back the first and second media content item and the at least one user-generated audio recording (Schul: ¶ 122-143, 185-190, 206-217, 229-243; Fig 4, 7, 19, 21A: a user interface allows subsequent media contents represented by descriptors, addresses, etc. thereof to be added to a playlist, podcast, etc., said playlist, podcast, etc. comprising the first descriptor, media, etc.to be forwarded, shared, published to intended recipient users ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to augment the Ellis taught media sharing system and method to include all or any of the piecewise assembly and sharing steps as taught by Schul. The average skilled practitioner would have been motivated to do so for the purpose of  allowing users a flexible tool for creating and sharing media containers and metadata, descriptors, etc. therein wherein the media comprises both user created and commercial media content. The average skilled practitioner would have been motivated to do so for at least the purpose of distributing personalized content among a friend group or upon a media platform wherein the group and/or platform comprises media collaborators as well as media consumers and would have expected only predictable results therefrom.

Thus Ell in view of Schul initiates, operates, etc. the system and populates available media mix tape, playlist, etc. using descriptors but does not reasonably teach a media descriptor or metadata operable for determining historical user information of the recipient user including a listening history of the recipient user and determining a media content items to be shared based on media items, descriptors thereof, as well as the historical user information of the recipient user.

In a related field of endeavor Sven teaches a system and method for a social media playback experience comprising a metadata container bearing playback history for each of a plurality of users in the social network (Sven: ¶ 50; Fig 2A: play history 202) and further comprising a user interface playback history pane for by which each/any first user of a plurality of users may view the playback history of a plurality of users to which the first user is connected in the social network (Sven: ¶ 66; Fig 5A: a play history tab displays playback history metadata). and further comprising a user interface playback history pane for by which each/any first user of a plurality of users may view the playback history of a plurality of users to which the first user is connected in the social network (Sven: ¶ 66; Fig 5A: a play history tab displays playback history metadata) and the system further determines a media content item based on the descriptor and user playback history to display users within the social network of the first user who have or are listening to a particular media (Sven: 50-67, 87, 108; Fig 2A, 5A, 15) and further determines media recommendations based on current media content descriptor and user listening history information (Sven: 50-67, 87, 108; Fig 2A, 5A, 15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to the determine a media content item using the content descriptors as taught or suggested by the Ell in view of Schul system, device and method in combination with the additional metadata as taught or suggested by Sven, the additional metadata comprising a container bearing playback history for each/any user similar to that taught or suggested by Sven. The average skilled practitioner would have been motivated to do so for the purpose of enabling the playback history of each/any user to be displayed as a user interface element or used for other forms of user communication and would have expected predictable results therefrom.

Regarding claim 13
Ell teaches:
A system for providing a digital mixtape including a user-defined compilation of a plurality of media content items for sharing with another user, the system comprising: 
a media application stored in memory of a voice interactive device (Ell: ¶ 17, 22, 206-216, etc.: system operates to integrate a phone with a media application for the purpose of providing user selected media to a user determined recipient user); 
a media server in communication with the media application, the media server including: a memory processing unit; and a memory storing instructions that, when executed by the processing unit, causes the media server (Ell: ¶ 178, 206-216, etc.: system communicates with a server, processor thereof to access a database stored in memory thereon to operate in response to the voice interactive device), to:
receive a user request to generate the digital mixtape from a user (Ell: ¶ 209-216; Fig 35, 36aA-36F: a user invokes the process of figure 35 such as by making a request(s) upon the user interface of figures 36), the user request including information identifying at least one recipient user (Ell: ¶ 209-216; Fig 35, 36aA-36F: a user specifies a name, electronic address, etc. of a recipient user) and a first media content descriptor  (Ell: ¶ 209-216; Fig 35, 36aA-36F: such as a link to a song, radio station, radio show, etc.);
determining user information of the recipient user (Ell: ¶ 209-216; Fig 35, 36aA-36F: system determines contact information of a recipient such as when an initiating user specifies a name, electronic address, etc. of a recipient user), and tracking the user information including a use history of the users (Ell: ¶ 191; Claims 16, 25); 
determine a first media content item to be included in the digital mixtape based on the first media content descriptor and the user information of the recipient user (Ell: ¶ 209-216; Fig 35, 36aA-36F: a user specifies user information of a recipient and a first media content such as a song clip or song, etc. to send based on the user information); 
receive a second media content descriptor from the user (Ell: ¶ 209-216; Fig 35, 36aA-36F: a user determines and specifies a second media content such as a link to radio, song web site, etc.); 4U.S. Patent Application No. 16/573,191 
determine a second media content item to be included in the digital mixtape based on the second media content descriptor (Ell: ¶ 209-216; Fig 35, 36aA-36F: a user specifies a second media content to send such as a link to radio, song web site, etc.);  
obtain at least one user-generated audio recording from the user to be included in the digital mixtape (Ell: ¶ 209-216; Fig 35, 36aA-36F: a user specifies and records a personalized message to provide to the recipient user);  
generate a digital media object data package of the digital mixtape identifying the first and second media content items and the at least one user-generated audio recording (Ell: ¶ 209-216; Fig 35, 36aA-36F: such as by initiation of a send function which delivers an email or other message to a recipient user, the message identifying first, second, etc. media objects and including a user generated recording); and 
provide the recipient user with access to the digital media object data package to playback the first and second media content item with the at least one user-generated audio recording (Ell: ¶ 209-216; Fig 35, 36aA-36F: sent message includes links to the first second media content as well as the recorded message).
Ell thus teaches a broadly reasonable interpretation of the claimed digital mix tape and manages a usage history for at least recommendation of advertisements and as such strongly suggests but does not explicitly discuss the sequential nature of assembly by plural users resolving the first, second, etc. content descriptors wherein the collaborators may receive the output of a previous user, nor does Ell explicitly teach generating the mix-tape media structure using a streaming application on or in concert with a server accessed by the Ell taught voice interactive device nor the mix-tape generated based on user information including a listening history of the recipient user.

In a related field of endeavor Schul teaches:
A system for providing a digital mixtape including a user-defined compilation of media content items for sharing with another user (Schul: ¶ 122-143; Fig 4, 7: Abstract: system and method for dynamically compiling a playlist, podcast, etc.), the system comprising: 
a media streaming application stored in memory of a voice interactive device (Schul: ¶ 122-143; Fig 4, 7: Abstract: system and method for dynamically compiling a playlist, podcast, etc. and operative upon telephone type devices); 
a media server in communication with the media streaming application (Schul: ¶ 19-22; 103-111, 122-143, 185-190, 206-217, 229-243; Fig 4, 7, 19, 21A: system operative of a server, networked storage devices to deliver media to an initiator for the purpose of compiling a playlist, podcast, etc.  and further operable to receive a personalized media from an initiator and deliver the media to a recipient), the media server including: 
a memory processing unit; and a memory storing instructions that, when executed by the processing unit (Schul: ¶ 19-22; 94-111, 122-143, 185-190, 206-217, 229-243; Fig 4, 7, 19, 21A: system operative of memory storing instructions operative of a CPU such as upon a server), causes the media server to: 
receive a user request to generate a digital mixtape from a user (Schul: ¶ 122-143, 229-243; Fig 4, 7, 19: a share and/or publish window allows the direction of a user created playlist, podcast, etc. to be shared among other users), including a first media content descriptor (Schul: ¶ 122-143, 206-217, 229-243; Fig 4, 7, 19: a user interface allows one or more media contents represented by descriptors, addresses, etc. thereof to be assembled into a playlist, podcast, etc.); 
determine a first media content item to be included in the digital mixtape based on the first media content descriptor (Schul: ¶ 122-143, 197-204, 206-217, 229-243; Fig 4, 7, 19: a user interface allows one or more media contents represented by descriptors, addresses, etc. thereof to be assembled into a playlist, podcast, etc.);
receiving a second media content descriptor to be included in the digital mixtape (Schul: ¶ 122-143, 206-217, 229-243; Fig 4, 7, 19: a user interface allows subsequent media contents represented by descriptors, addresses, etc. thereof to be added to a playlist, podcast, etc., said playlist, podcast, etc. comprising the first descriptor, media, etc.); 
determining a second media content item based on the second media content descriptor (Schul: ¶ 122-143, 206-217, 229-243; Fig 4, 7, 19: a user interface allows subsequent media contents represented by descriptors, addresses, etc. thereof to be added to a playlist, podcast, etc., said playlist, podcast, etc. comprising the first descriptor, media, etc.);
obtain at least one user-generated audio recording to be included in the digital mixtape (Schul: ¶ 122-143: system affords user the ability to record a user recording such as a voiceover or narration and include said recording in the playlist, podcast, etc.);
generate a digital media object data package of the digital mixtape identifying the first and second media content item and the at least one user-generated audio recording  (Schul: ¶ 122-143, 185-190; Fig 11: a user edited set of first second, etc. media as well as user generated voiceover, narration, etc. assembled into a podcast and published, shared, forwarded for consumption of other users); and 
provide the recipient user with access to the digital media object data package to playback the first and second media content item with the at least one user-generated audio recording (Schul: ¶ 122-143, 185-190, 206-217, 229-243; Fig 4, 7, 19, 21A: a user interface allows subsequent media contents represented by descriptors, addresses, etc. thereof to be added to a playlist, podcast, etc., said playlist, podcast, etc. comprising the first descriptor, media, etc.to be forwarded, shared, published to intended recipient users ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include all or any of the piecewise assembly and sharing steps upon the server or device taught by Schul within the Ell collaborative system and method. The average skilled practitioner would have been motivated to do so for the purpose of  allowing users a flexible tool for creating and sharing media containers and metadata, descriptors, etc. therein wherein the media comprises both user created and commercial media content. The average skilled practitioner would have been motivated to do so for at least the purpose of distributing personalized content among a friend group or upon a media platform wherein the group and/or platform comprises media collaborators as well as media consumers and would have expected only predictable results therefrom.

Thus Ell in view of Schul initiates, operates, etc. the system and populates available media mix tape, playlist, etc. using descriptors but does not reasonably teach a media descriptor or metadata operable for determining user information of the recipient user, wherein the user information includes a listening history of the recipient user and determining a first media content item based on descriptors and the user information of the recipient user.

In a related field of endeavor Sven teaches a system and method for a social media playback experience comprising a metadata container bearing playback history for each of a plurality of users in the social network (Sven: ¶ 50; Fig 2A: play history 202) and further comprising a user interface playback history pane for by which each/any first user of a plurality of users may view the playback history of a plurality of users to which the first user is connected in the social network (Sven: ¶ 66; Fig 5A: a play history tab displays playback history metadata). and further comprising a user interface playback history pane for by which each/any first user of a plurality of users may view the playback history of a plurality of users to which the first user is connected in the social network (Sven: ¶ 66; Fig 5A: a play history tab displays playback history metadata) and the system further determines a media content item based on the descriptor and user playback history to display users within the social network of the first user who have or are listening to a particular media (Sven: 50-67, 87, 108; Fig 2A, 5A, 15) and further determines media recommendations based on current media content descriptor and user listening history information (Sven: 50-67, 87, 108; Fig 2A, 5A, 15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to the determine a media content item using the content descriptors as taught or suggested by the Ell in view of Schul system, device and method in combination with the additional metadata as taught or suggested by Sven, the additional metadata comprising a container bearing playback history for each/any user similar to that taught or suggested by Sven. The average skilled practitioner would have been motivated to do so for the purpose of enabling the playback history of each/any user to be displayed as a user interface element or used for other forms of user communication and would have expected predictable results therefrom.

Regarding claim 2, 14
Ell in view of Schul in view of Sven teaches or suggests:
The method, system of claims 1, 13, wherein receiving a user request includes: 
receiving a user request (Ell: ¶ 209-216; Fig 35, 36A-36F: a user request initiates steps of adding media a recording, sending media container, etc.); (Schul: ¶ 122-143, 185-190, 206-217, 229-243; Fig 4, 7, 19: user operates system to invoke user interface of a presentation system); and processing the request to identify a command intent and a plurality of slots, the plurality of slots identifying the other user identification information and the first and second media content descriptor, the command intent representative of a request for generating and sharing the user-defined compilation of media content for generating media (Schul: ¶ 122-143, 185-190, 206-217, 229-243; Fig 4, 7, 19, 21A: a command intent to share media upon invoked user interface comprising a plurality of slots for media/descriptors thereof 1908, sharing with a plurality of other users individually or groupwise using sharing or publishing windows 1914, 2130, and/or a media timeline editor elements 1922, 1924, 1926, 1928 for generating audio, video etc.); (Sven: ¶ 50-67; Fig 2A, 5A). Further, Examiner has taken official notice which Applicant has failed to timely and explicitly traverse and it is thus accepted as Admitted Prior Art (APA: Please see MPEP 2144.03) that text based and/or voice control over a user interface would have comprised an obvious inclusion.

Regarding claim 3, 15
Ell in view of Schul in view of Sven teaches or suggests:
The method, system of claims 1, 13, wherein receiving a user request includes: receiving the user request from a user (Ell: ¶ 209-216; Fig 35, 36A-36F: user request includes recipient and media content information in textual and/or spoken form); and processing the request to identify a command intent, the other user identification information, and the first media content descriptor, the command intent representative of a request for generating and sharing the user-defined compilation of media content (Ell: ¶ 209-216; Fig 35, 36A-36F: request identifies other users as well as content descriptors for the purpose of sharing a playlist of media content); (Schul: ¶ 122-143, 185-190, 206-217, 229-243; Fig 4, 7, 19, 21A: a command intent to share media upon invoked user interface comprising a plurality of slots for media/descriptors thereof 1908, sharing with a plurality of other users individually or groupwise using sharing or publishing windows 1914, 2130, and/or a media timeline editor elements 1922, 1924, 1926, 1928 for generating audio, video etc.); (Sven: ¶ 50-67; Fig 2A, 5A). The claim is considered obvious over Ell as modified by Schul and Svendsen as addressed in the base claim as it would have been obvious to apply the further teaching of Ell, Schul, and/or Svendsen to the modified device of Ell, Schul and Svendsen. Further, Examiner has taken official notice which Applicant has failed to timely and explicitly and explicitly traverse and it is thus accepted as Admitted Prior Art (APA: Please see MPEP 2144.03)  that text based and/or voice control over a user interface would have comprised an obvious inclusion.

Regarding claim 4, 16
Ell in view of Schul in view of Sven teaches or suggests:
The method, system of claims 1, 13, wherein determining first and second media content item comprises: selecting the first and second media content item from a catalog of media content items, the each of first and second media content item having an attribute that matches the media content descriptor (Ell: ¶ 209-216; Fig 35, 36A-36F); (Schul: ¶ 102-107, 122-143, 185-190, 197-217, 229-243; Fig 4, 7, 13, 19, 21A: media item library presented to a user for selection of media items said items bearing attributes including titles, tags, addresses, etc.); (Sven: ¶ 50-67; Fig 2A, 5A). The claim is considered obvious over Ell as modified by Schul and Svendsen as addressed in the base claim as it would have been obvious to apply the further teaching of Ell, Schul, and/or Svendsen to the modified device of Ell, Schul and Svendsen.

Regarding claim 5, 17
Ell in view of Schul in view of Sven teaches or suggests:
The method, system of claims 1, 13, wherein the first and second media content descriptor includes at least one of a time-based descriptor, a location-based descriptor, and a theme-based descriptor (Ell: ¶ 209-216; Fig 35, 36A-36F: media items identified by at least address or location); (Schul: ¶ 102-107, 122-143, 185-190, 197-217, 229-243; Fig 4, 7, 13, 19, 21A: user interface allows selection, browsing of media based at least on a location or address); (Sven: ¶ 50-67; Fig 2A, 5A). The claim is considered obvious over Ell as modified by Schul and Svendsen as addressed in the base claim as it would have been obvious to apply the further teaching of Ell, Schul, and/or Svendsen to the modified device of Ell, Schul and Svendsen.

Regarding claim 7
Ell in view of Schul in view of Sven teaches or suggests:
The method, system of claims 1, 13, wherein the user request is obtained from at least one response by the user to a questionnaire provided by a voice assistant system. Examiner has taken official notice which Applicant has failed to timely and explicitly traverse and it is thus accepted as Admitted Prior Art (APA: Please see MPEP 2144.03) that voice control over a user interface would have comprised an obvious inclusion for at least the purpose of audibly presenting the user with queries for user identification and payment information, as well as the user interface occasion and/or genre elements before presenting a list of available items, finishing a transaction, etc..

Regarding claim 8, 18
Ell in view of Schul in view of Sven teaches or suggests:
The method, system of claims 1, 13, wherein providing the recipient user with access to the media object data package includes: transmitting an identifier for the media object to a computer device operated by the other user. (Ell: ¶ 209-216; Fig 35, 36A-36F: conveys media container specifying media content by transmission to recipient user the container comprises media, media metadata, media identifiers, etc. sufficient to display, playback, etc. said media, descriptors thereof to recipient); (Schul: ¶ 122-143, 185-190, 206-217, 229-243; Fig 4, 7, 19, 21A: sharing or publishing allows second/additional users access to the playlist, podcast, etc.); (Sven: ¶ 50-67; Fig 2A, 5A). The claim is considered obvious over Ell as modified by Schul and Svendsen as addressed in the base claim as it would have been obvious to apply the further teaching of Ell, Schul, and/or Svendsen to the modified device of Ell, Schul and Svendsen.

Regarding claim 9, 19
Ell in view of Schul in view of Sven teaches or suggests:
The method, system of claims 1, 13, wherein providing the recipient user with access to the media object data package includes: transmitting the media object data package to a computing device operated by the recipient user for playback. (Ell: ¶ 209-216; Fig 35, 36A-36F: conveys media container specifying media content by transmission to recipient user the container comprises media, media metadata, media identifiers, etc. sufficient to display, playback, etc. said media, descriptors thereof to recipient); (Schul: ¶ 122-143, 185-190, 206-217, 229-243; Fig 4, 7, 19, 21A: an emailed, messaged, etc. data package such as the disclosed playlist, podcast, etc. allows a recipient user access to the media items bourne thereon); (Sven: ¶ 50-67; Fig 2A, 5A). The claim is considered obvious over Ell as modified by Schul and Svendsen as addressed in the base claim as it would have been obvious to apply the further teaching of Ell, Schul, and/or Svendsen to the modified device of Ell, Schul and Svendsen.

Regarding claim 10, 20
Ell in view of Schul in view of Sven teaches or suggests:
The method, system of claims 1, 13, wherein providing the recipient user with access to the media object data package includes: streaming the media object data package to a computing device operated by the recipient user for playback. (Ell: ¶ 209-216; Fig 35, 36A-36F: conveys media container specifying media content by transmission to recipient user the container comprises media, media metadata, media identifiers, etc. sufficient to display, playback, etc. said media, descriptors thereof to recipient); (Schul: ¶ 19-22; 103-111, 122-143, 185-190, 206-217, 229-243; Fig 4, 7, 19, 21A: playlist, podcast, etc. content made available to a recipient at least in the form of streaming content). The claim is considered obvious over Ell as modified by Schul and Svendsen as addressed in the base claim as it would have been obvious to apply the further teaching of Ell, Schul, and/or Svendsen to the modified device of Ell, Schul and Svendsen.

Regarding claim 11
Ell in view of Schul in view of Sven teaches or suggests:
The method of claim 1, further comprising: at least partially overlapping the at least one media content item and the first user- generated audio recording. Examiner has taken official notice which Applicant has failed to timely and explicitly traverse and it is thus accepted as Admitted Prior Art (APA: Please see MPEP 2144.03) that crossfades of overlapped media were well known in the art before the effective filing date of the instant application and would have comprised an obvious inclusion. The average skilled practitioner would have been motivated to do so for the purpose of  allowing a user to employ the disclosed method for the creation of a playlist, podcast or other timewise linear event comprising plural media. 

Regarding claim 12
Ell in view of Schul in view of Sven teaches or suggests:
The method of claim 1, further comprising: retrieving user account data of the user, the user account data including information for identifying one or more users associated with the user (Ell: ¶ 209-216; Fig 35, 36aA-36F: system determines contact information of a recipient such as when an initiating user specifies a name, electronic address, etc. of a recipient user); and identifying the recipient user from the user account data. (Ell: ¶ 209-216; Fig 35, 36aA-36F); (Schul: ¶ 19-22; 103-111, 122-143, 185-190, 206-217, 229-243; Fig 4, 7, 19, 21A: playlist, podcast, etc. comprising plurality of user generated and service borne/hosted media object delivered, executed, etc. over the internet or within a social media application using sharing and/or publishing windows to deliver media to identified user(s); a social network comprises a user account for identifying one or more users associated with a user and allowing access to the one or more users based on the account data of the first user);  (Sven: ¶ 50-67; Fig 2A, 5A). The claim is considered obvious over Ell as modified by Schul and Svendsen as addressed in the base claim as it would have been obvious to apply the further teaching of Ell, Schul, and/or Svendsen to the modified device of Ell, Schul and Svendsen.

Regarding claim 21
Ell in view of Schul in view of Sven teaches or suggests:
The method of claim 1, further comprising, causing a user device associated with the user to display a user interface (Ell: ¶ 209-216; Figs 36A-36F: a user interface displayed by a user device for assembling a media package, container, etc.) for previewing an order of the digital mixtape before generating the digital media object package (Schul: ¶ 30-33, 51, 79, etc.: a displayed user interface for performing editing operations including ordering of a playlist). The claim is considered obvious over Ell as modified by Schul and Svendsen as addressed in the base claim as it would have been obvious to apply the further teaching of Ell, Schul, and/or Svendsen to the modified device of Ell, Schul and Svendsen.

Regarding claim 22
Ell in view of Schul in view of Sven teaches or suggests:
The method of claim 1, further comprising receiving a selection to rearrange the order of the digital mixtape from the user (Schul: ¶ 30-33, 51, 79, etc.: a displayed user interface for performing editing operations including ordering of a playlist). The claim is considered obvious over Ell as modified by Schul and Svendsen as addressed in the base claim as it would have been obvious to apply the further teaching of Ell, Schul, and/or Svendsen to the modified device of Ell, Schul and Svendsen.

Regarding claim 23
Ell in view of Schul in view of Sven teaches or suggests:
The method of claim 1, wherein receiving the user request to generate the digital mixtape from the user, the user request including information identifying at least one recipient user and the first media content descriptor comprises: causing a user device associated with the user to display a user interface for selecting the first media content descriptor (Ell: ¶ 209-216; Figs 36A-36F: a user interface displayed by a user device for assembling a media package, container, etc. by selection of information identifying a recipient user, first, second, etc. media content descriptors, etc.) from a plurality of media content descriptors (Schul: ¶ 30-33, 51, 79, etc.: a displayed user interface for performing editing operations including ordering of a playlist comprising a plurality of media content descriptors); and receiving a selection from the user identifying the first media content descriptor (Ell: ¶ 209-216; Figs 36A-36F: user selects first content from a plurality of content); (Schul: ¶ 30-33, 122-143, 185-190; Fig 11: a user assembles a playlist by placing displayed media titles, graphical representations thereof, etc. in a particular order). The claim is considered obvious over Ell as modified by Schul and Svendsen as addressed in the base claim as it would have been obvious to apply the further teaching of Ell, Schul, and/or Svendsen to the modified device of Ell, Schul and Svendsen.

Response to Arguments

Applicant’s arguments, see Remarks filed 11/4/22 have been fully considered but they are not persuasive. As a preliminary matter Examiner must point out that rather than meet Applicant’s burden of providing evidence of the manner in which the instant claims feature over the prior art combination of Ellis, Schultheis, and Svendsen, Applicant has chosen to argue the reference piecemeal. Examiner is not persuaded by such arguings. Nevertheless, with respect to the independent claims Applicant argues that:
A. The cited references do not teach or suggest the subject matter of the independent claims including determining user information of the recipient user, the user information including a listening history of the recipient user.
and
B. The cited references do not teach or suggest the subject matter of the independent claims including determining a first media content item to be included in the digital mixtape based on the first media content descriptor and the user information of the recipient user.
C. The cited references do not teach or suggest the subject matter of claim 5 including the content descriptors comprising at least one of a time-based descriptor, a location-based descriptor, and a theme-based descriptor.

Regarding A. Applicant presents a preferred and piecemeal interpretation in the references. Particularly, that Ellis does not teach or suggest determining user information of the recipient user, the user information including a listening history of the recipient user, then merely  states: “Schultheiss and Svendsen fail to supply the deficiencies of Ellis.”
Examiner respectfully disagrees, Ellis teaches a system and method for the use of metadata and a recording function to send a song and a message from a first user to a second user (see at least Ell: ¶ 209-216; Fig 35, 36aA-36F. Ellis discusses a use history of a playback apparatus (see at least Ell: ¶ 191; Claims 16, 25). Examiner has stated in the non-rejection of 8/4/22 that “Ell thus teaches a broadly reasonable interpretation of the claimed digital mix tape and manages a usage history for at least recommendation of advertisements and as such strongly suggests but does not explicitly discuss the sequential nature of assembly by plural users resolving the first, second, etc. content descriptors wherein the collaborators may receive the output of a previous user, nor does Ellis explicitly teach operation on a voice interactive device nor generating the mix-tape media structure based on user information including a listening history of the recipient user. As such Examiner utilized the playlist assembly and recommender type functionality of Schultheis to remedy omissions in Ellis and concluded that Schultheis and concluded that: “Ell in view of Schul initiates, operates, etc. the system and populates available media mix tape, playlist, etc. using descriptors but does not reasonably teach a media descriptor or metadata operable for determining user information of the recipient user, wherein the user information includes a listening history of the recipient user and determining a first media content item based on descriptors and the user information of the recipient user.”
Thus Ellis and Schultheiss together teach the claimed subject matter but lack the subject matter at issue in Applicant argument A. However the Svendsen reference equips the average skilled practitioner with a metadata container comprising query-able playback histories for a plurality of users and further discusses the utility of user playback history for media recommendations  (see at least Sven: 50-67, 87, 108; Fig 2A, 5A, 15). As such Ellis in view of Schultheiss in view of Svendsen is considered to reasonably suggest claimed subject matter including assembly the recited mix tape method with respect to media playback histories relevant to each/any user. As such Applicant’s argument A is not persuasive.

Regarding B. Applicant again presents a preferred and piecemeal interpretation of the references. Particularly, that Ellis does not teach or suggest determining a first media content item to be included in the digital mixtape based on the first media content descriptor and the user information of the recipient user. Applicant then continues piecemeal with regard to Schultheiss and Svendsen. Particularly that “Schultheiss does not reasonably teach "a media descriptor or metadata operable for determining historical user information of the recipient user including a listening history of the recipient user and determining a media content items to be shared based on media items, descriptors thereof, as well as the historical user information of the recipient user.” And that “Svendsen also does not disclose determining user information of the recipient user, so Svendsen cannot disclose determining the first media content item based on the user information of the recipient user. Additionally, the citations to Svendsen only disclose media recommendations based on the past media items and future media items of other users that recently played the same media item as the user. Svendsen does not disclose determining a first media content item to be included in a digital mixtape, let alone a first media content item to be included in a digital mixtape based on a media content descriptor and user information of a recipient user. Svendsen also does not disclose determining a media content item based on a media content descriptor. Svendsen only discloses determining a media item for a user based on play histories of other users that listened to the same media item as the user that is being recommended the media item.”
Examiner respectfully disagrees. Ellis in fact teaches determining a first media content to be included in a media container based on a content descriptor, metadata, etc. thereof (Ell: ¶ 209-216; Fig 35, 36A-36F: a user specifies user information of a recipient and a first media content such as a song clip or metadata link to a song, etc. to send based on the user information); as well as determining user information of the recipient user (Ell: ¶ 209-216; Fig 35, 36aA-36F: system determines contact information of a recipient such as when an initiating user specifies a name, electronic address, etc. of a recipient user). Ellis teaches this with regard to simply sending a message and song clip or song metadata rather than assembling a playlist with dedications as claimed, nevertheless Ellis may be considered to teach this in regard to a “digital mixtape” in as much as a digital mixtape comprise a user defined compilation media items which in Ellis is met by the inclusion of  at least one media item and at least one personal message in an outgoing message. Nevertheless Schultheiss was included to teach the sequential nature of assembly of a media container by plural users resolving the plural songs using plural content descriptors and as such Schultheiss is also considered to teach a media descriptor or metadata operable for determining a first, second, etc. media content items, descriptors thereof, etc. (Schul: ¶ 122-143, 197-204, 206-217, 229-243; Fig 4, 7, 19: a user interface allows one or more media contents represented by descriptors, metadata, addresses, etc. thereof to be assembled into a playlist, podcast, etc. said playlist additionally comprising descriptors, metadata, etc.) to be shared based on media items, descriptors thereof (Schul: ¶ 122-143, 185-190; Fig 11: a user edited set of first second, etc. media as well as user generated voiceover, narration, etc. assembled into a podcast and published, shared, forwarded for consumption of other users). And Ellis and Schultheiss were held to lack a media descriptor or metadata operable for determining historical user information of the recipient user including a listening history of the recipient user and determining a media content items to be shared based on media items, descriptors thereof, as well as the historical user information of the recipient user. 
In this regard Applicant argues that “Svendsen also does not disclose determining user information of the recipient user, so Svendsen cannot disclose determining the first media content item based on the user information of the recipient user.” However Ellis teaches this feature (Ell: ¶ 209-216; Fig 35, 36aA-36F: system determines contact information of a recipient such as when an initiating user specifies a name, electronic address, etc. of a recipient user). 
Applicant continues that “Svendsen does not disclose determining a first media content item to be included in a digital mixtape, let alone a first media content item to be included in a digital mixtape based on a media content descriptor and user information of a recipient user.” Again Ellis teaches determining a first media content to be included in a media container based on a content descriptor, metadata, etc. thereof (Ell: ¶ 209-216; Fig 35, 36A-36F: a user specifies user information of a recipient and a first media content such as a song clip or metadata link to a song, etc. to send based on the user information); as well as determining user information of the recipient user (Ell: ¶ 209-216; Fig 35, 36aA-36F: system determines contact information of a recipient such as when an initiating user specifies a name, electronic address, etc. of a recipient user). And Schultheis teaches the sequential nature of assembly of a media container by plural users resolving the plural songs using plural content descriptors and as such Schultheiss is also considered to teach a media descriptor or metadata operable for determining a first, second, etc. media content items, descriptors thereof, etc. (Schul: ¶ 122-143, 197-204, 206-217, 229-243; Fig 4, 7, 19: a user interface allows one or more media contents represented by descriptors, metadata, addresses, etc. thereof to be assembled into a playlist, podcast, etc. said playlist additionally comprising descriptors, metadata, etc.) to be shared based on media items, descriptors thereof (Schul: ¶ 122-143, 185-190; Fig 11: a user edited set of first second, etc. media as well as user generated voiceover, narration, etc. assembled into a podcast and published, shared, forwarded for consumption of other users).  
Applicant next alleges that “Svendsen also does not disclose determining a media content item based on a media content descriptor” (see Ellis as discussed supra). Applicant next asserts the Svendsen “discloses determining a media item for a user based on play histories of other users.” With which Examiner agrees. And as such that listened to the same media item as the user that is being recommended the media item.” As such Ellis in view of Schultheiss in view of Svendsen is considered to reasonably suggest claimed subject matter including assembly the recited mix tape method with respect to user identifier, media identifiers and media playback histories relevant to each/any user. As such Applicant’s argument B is not persuasive.

Regarding C. Applicant again presents a preferred and piecemeal interpretation of the references as lacking the recited subject matter. However, Ellis resolves media using metadata wherein the metadata includes a location descriptor (Ell: ¶ 209-216; Fig 35, 36A-36F: media items identified by at least address or location) as does Shultheiss (Schul: ¶ 102-107, 122-143, 185-190, 197-217, 229-243; Fig 4, 7, 13, 19, 21A: user interface allows selection, browsing of media based at least on a location or address); Ellis accesses media using metadata wherein the metadata includes theme descriptors (Ell: ¶ 168-177, etc.: media items determined by genre); as does Svendsen (Sven: ¶ 52; etc. media items accessed in concert with user preferences said preference including genre); and Ellis accesses media using metadata wherein the metadata includes timewise descriptors (Ellis: descriptor, link, etc. can include the time of a media playout); as does Schultheiss (Schul: ¶ 134, etc.: access to a media includes timewise descriptors including available time period, duration, etc.) as does Svendsen (Sven; ¶ 61, etc.: metadata includes duration, etc.). As such Applicant’s arguments are not persuasive and no claims currently stand allowable.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                 /PAUL C MCCORD/Primary Examiner, Art Unit 2654